Leon B. Catlett: -- the complaints in this case were filed in the United States District Court at Little Rock, Arkansas. One of the complaints is against R.S. Rainwater & Sons, a partnership and other against Citizens National Bank of Walnut Ridge, Arkansas. Jurisdiction in both complaints is grounded upon a False Claims statute. It's alleged that these petitioners made and caused to be made and presented and caused to be presented false claims to the Commodity Credit Corporation, an agency at instrumentality of the Government of the United States. Briefly, it's alleged in these complaints that these petitioners caused to be transmitted to Commodity Credit Corporation, 14 transmittal letters on which were listed 98 cotton producers' notes, secured by bales of cotton, which was ineligible under the Commodity Credit Corporation cotton program for 1949 and caused Commodity Credit Corporation to pay these notes. And as shown by the transmittal letters, which Commodity Credit Corporation would not have done if it had known the true facts. Now, motions to dismiss were filed in the United States District Court and those motions were sustained. The case was appealed to the Court of Appeals for the Eight Circuit.Eight Circuit reversed in 242 F.2d, this case came upon certiorari. Now, as I say, the jurisdiction in each of these complaints is based upon the False Claims statute. The False Claims statute was enacted in 1863. It originally provided in the one statute for criminal punishment and civil recovery against any person who should make or cause to be made or present a cause to be presented, a false claim against the Government of the United States or a department or officer thereof. It was just the one statute provided for criminal penalties and civil recovery, and that was in 1863. In 1878, the False Claims statute was divided into a civil portion and a criminal portion, 1878. The civil portion became revised statutes 3490 and it provided that any person who should do any of the acts -- commit any of the acts recorded in the criminal portion of the statute, which is Revised Statutes 5438, should be responsible to the Government by a suit for double damages and a forfeiture in the amount of $2000. In other words, the -- the civil portion of the False Claims statute was 3490 and yet adopted by reference, the provisions of the criminal portion which was 5438. 5438 remained that any person should be punished criminally for making and presenting to the -- a false claim to the Government of the United States or a department of the Government of the United States, or an officer thereof. Now, that's the status in which we find ourselves in this case. Now, 3490 has never been amended or dealt with or touched in any manner by Congress. Its Revised Statutes 3490 that we're treating with in this case and it adopted by reference the provisions of the criminal section 5438. Now, 5438 was repealed in 1909 and superseded by Section 35 of the criminal statutes. It didn't change it in any other manner. It still says that a man shall be punished criminally for making or causing to be made or presenting or causing to be presented a false claim against the Government of the United States, or a department or officer thereof. Now, that's 1909. Now, in 1918, due to the Government corporations which had or began to spring up, in 1918, this criminal statute now, 5438 which subsequently in 1909 became Section 35 of the Criminal Code was amended. The criminal section was, to provide that -- add these words, that anymore persons who makes a cause to be made or presents a cause to be presented of -- of false claim against the Government of the United States or a department or officer or a corporation in which the United States is a stockholder, shall be punished criminally. Now, that was in 1918. Now, at the present time, that criminal section is found in the Code in Title 18 Section 1001 and Section 2 -- Title 18 287. It was split but the criminal section is still to all intense and purposes as it was, after it had been amended in 1918. But again, we are not concerned with the statute. It's -- this case is brought under the Revised Statutes 3490. Now, in the code, it says that it's Section 231 of Title 31 but that is just the West Publishing Company's idea about it, I guess you'd say, because when I read and traced it back, I wrote West Publishing Company to find out if they haven't made an error and they then gave me the details of the history of Revised Statutes 3490. And as I say, that is the section that we are dealing with and that section has never been ordered or amended or dealt with in anyway by our Congress since 1878 and when it adopted that reference 5438. And of course, this Court held in the In re East Company and Kendall against United States and of course, it's always been the law that when one statute adopts another statute by reference, any changes in the adopted statute does not affect the adopting statute. So, any changes that were made in the criminal section, Revised Statutes 5438, as it was changed in 1918 did not affect the civil -- False Claims statute 3490 on which these complaints were based. Now, the -- this Court said in United States Marcus -- ex rel. Marcus versus Hess case that it was the duty of the Court to discover and not direct the legislative will. Now, in this case, we would love to see, what was the intension of Congress in the amending of the criminal statute 5438, the best place to look we thought would be the record at the time of the passage of that Amendment. It -- Mr. Gard, Congressman who -- Congressman Gard, who was the Chairman of the House Judiciary Committee at the time of the proposal of the amendment to the criminal section 5438 said that it was proposed in order to extend the provisions of 5438 so as to cover a corporation in which the United States was a stockholder. That is the House -- Chairman of the House Judiciary Committee at the time the amendment was proposed. Now, when it was presented on the floor of the House for passage, in the absence of the Chairman of the Committee, Representative Argall again explained to the House, that the purpose of the amendment was to expand or extend the provisions of that criminal statute 5438. Not simply to interpret it but to extend it to make it cover something that it hadn't covered before namely, the pre -- presentation of a False Claim to a corporation in which the United States was a stockholder. This Court in a footnote in the late case of United States against Bramblett, I think, it's found in 348 United States, briefly explained the legislative history of the criminal statute 5438 by stating in that footnote that the amendment in 1918 was to extend the provisions of that Section, so as to cover, of course, something that it had not covered before, namely, a corporation in which the United States was a stockholder. So, it seems clear to us that the intention of Congress was that 5438, which was adopted by 3490 in 1878, did not at the time of the adoption include a corporation in which the United States was a stockholder and did not so -- and as -- and the criminal statute did not include that until 1918 at the time the amendment was made to that Section.
Speaker: So you hadn't had -- if you hadn't had any amendment, do you think you will have stronger or weaker case?
Leon B. Catlett: I believe, it would have been the same, Your Honor, because it's our position that 5438, it -- it has to be read into 3490 in 1878 and -- and can't be any amendment to 5438 affects in no 3490. I believe, we had been in the same position or we wouldn't have had if it hadn't been amended. We wouldn't have those expressions of Representative Argall or of Representative Gard, the Chairman of the House Judiciary Committee.
Hugo L. Black: How long were they made after the original Act was passed?
Leon B. Catlett: The -- they were made at the time, the 1918 Amendment was proposed to Congress, 40 years after the original Act 1878 was -- when the original False Claim Act was divided into a civil portion and a criminal potion. This Amendment came in 1918, which would be 40 years and the statements were made at the time the Amendment was proposed and presented for passage. And we think --
Hugo L. Black: You couldn't get much argument there except that those two Congressmen assuming that if -- how can you make those two Congressmen believe perhaps that the -- the original bill actually didn't cover the -- this situation? You -- you couldn't get much quote now by that near the fact, even of all the Congress said to believe the Act meant something (Inaudible)?
Leon B. Catlett: Well, Mr. Justice Black, I took a little comfort from the statement this Court made in the footnote in the --
Hugo L. Black: Yes. But I -- I meant the -- so far as the history, is there anything else in the history?
Leon B. Catlett: Not did I was able to find. I did find that footnote though and I took --
Hugo L. Black: Yes.
Leon B. Catlett: -- some comfort from that --
Hugo L. Black: That's --
Leon B. Catlett: -- where this Court said.
Hugo L. Black: Yes (Inaudible)
Leon B. Catlett: So --
Felix Frankfurter: Well, isn't it -- the view of this general principle going back to Chief Justice Marshal, the Fisher case that you can get light from any source, isn't it fair for those of us who's not been in Congress to assume that it doesn't do idle things? Maybe that isn't a fair assumption to attribute to Congress that I was brought up to respect it.
Leon B. Catlett: Well, sir --
Hugo L. Black: I'm delighted to know that my brother respects history in judicial legislation.
Felix Frankfurter: A noble thought by these --
Leon B. Catlett: [Laughs]
Felix Frankfurter: Very noble --
Leon B. Catlett: Well, anyway it -- it appeared to me too, that the intention of Congress could be gathered from its -- what -- what was done at the time the Commodity Credit Corporation Act was passed. The Senate proposed that a certain section of the Commodity Credit Corporation Act would give the Commodity Credit Corporation Government immunity. Now, that wasn't -- the House didn't concur. So, when the bill was passed, I think, it was 714 (e) of that -- of Title 15 which is Commodity Credit Corporation Act. When the -- when the bill was finally passed, the Commodity Credit Corporation was given priority in payment of claims against insolvents, bankrupts and the estates of deceased persons. What was not given, Government immunity, as the Senate wanted in the bill?
Felix Frankfurter: Immunity from what?
Leon B. Catlett: I supposed to say --
Felix Frankfurter: What do you mean by immunity?
Leon B. Catlett: If -- if it had -- I -- I thought this, may it please Your Honor, that if they had written into that section that all of the privileges and immunities --
Felix Frankfurter: Well, I just want to know what immunity from what?
Leon B. Catlett: Possibly, from suit.
Felix Frankfurter: I mean is that a word in the statute?
Leon B. Catlett: No, sir. It is not in the statute and --
Felix Frankfurter: I don't understand what immunity means in connection with the Government agency except the sovereign immunity from suit unless it is explicitly conferred.
Leon B. Catlett: From suit I would assume.
Felix Frankfurter: Well, but -- what's the date of the community -- Commodity Corporation Act?
Leon B. Catlett: Commodity Credit Corporation Act, I believe, was 1945. I am not certain (Voice Overlap) --
Felix Frankfurter: That was after the (Inaudible) case
Leon B. Catlett: Yes.
Felix Frankfurter: In which we've held that the -- that where the Congress says, he has the right to sue and be sued.
Leon B. Catlett: Yes, sir.
Felix Frankfurter: And the sovereign immunity isn't given to corporations unless explicitly.
Leon B. Catlett: That's right.
Felix Frankfurter: Now, why should they want to give immunity from suit to this corporation? I don't understand.
Leon B. Catlett: I don't know. The Senate proposed that but the House did not concur. And I -- I thought this, that if they had said that the Commodity Credit Corporation had all the privileges and immunities of the United States, our case would be much weaker that when the House struck out that provision and says that it does not have that but it does have only the right of priority and payment for claims against insolvents bankrupts, and estates of deceased persons.
Felix Frankfurter: It's a very different thing. They should have wanted to make the Commodity Credit Corporation so favor the child.
Leon B. Catlett: It wasn't done, Your Honor. And then came along the Corporation Control Act of 1945 and there again, we can look at what the Congress intended about Commodity Credit Corporation because in this Commodity -- in this Corporation Control Act of 1945. It provided that this Government corporation of -- should have not a Governmental audit, as that term is viewed but should have a commercial audit. In other words, they shouldn't -- an audit would be made of a Government corporation, such as Commodity Credit Corporation would be an audit not to the -- as -- as you give a Government agency would -- would see whether the money had been expended according to congressional authorization but in audit on one of these Government corporations. It's an audit just like you would have of any other corporation, to make up your profit and loss statement and to determine if the money had been expended by the corporation according to the -- authors of the directors of that corporation. So, it provided for a different type of audit for these Government corporations then for a Government agency. And also, the Corporation Control Act of 1945 provided that they -- this Government corporation should not lose their separate identity.
Earl Warren: Mr. Catlett, in 1863 when this Act was original passed and in 1878 when it was divided the -- during the criminal and the civil jurisdiction, was the Government functioning in any manner through corporations such as this, in which it had stopped.
Leon B. Catlett: Your Honor, I -- I don't know when the Smithsonian Institute was organized. That was the first one.
Earl Warren: Well --
Leon B. Catlett: But the Government was not (Voice Overlap) --
Earl Warren: That's a pretty minor -- that's a pretty minor -- minor thing.
Leon B. Catlett: No, sir. It was not to answer your question frankly. It was not.
Earl Warren: Yes.
Leon B. Catlett: And they weren't even contemplated. So, certainly the Government -- the Congress could not to have contemplated that in 1878, that criminal statute would cover Government corporations which had never been dreamed of in that day, certainly not to the extent that they employ it now.
Earl Warren: Yes.
Leon B. Catlett: Now, within a -- not -- not only this, I think, Congress recognized that there's a -- that is a separate identity to a Government corporation, such as Commodity Credit Corporation. But the Commodity Credit Corporation recognizes itself in the false -- in the assignment of claims statute which is found in Title 31 Section 203. That provides that no claim against the Government of the United States shall be assigned unless it is -- the assignment is witnessed by two witnesses unless the amount of the claim has been audited and approved and a warrant for payment issued. But Commodity Credit Corporation comes along, and under its power to promulgate its own rules and regulations, as they all have. It provides under its whole program that claims against Commodity Credit Corporation may be assigned simply by going to -- by having the assignment witnessed by two witnesses or executed before an order public, just hand them out. But that's not -- then you see Commodity Credit Corporation then recognized this that it is a separate entity, it's in a different position from the Government of the United States because it doesn't recognize the False Claims Act of the -- under which the United States and its Government agencies -- and its agencies must employ.
Earl Warren: Mr. Catlett, the thing that I have in mind, when I asked that question was -- was this.In 1863, the functions of Government were quite simple compared to what they are today. I -- I wonder if every time the Government changes its method of -- of operating and assigns functions to -- to different agencies or adjuncts of -- of Government, if it would be required that the -- an act of this kind be amended when obviously, the purpose of it is to protect the Government against any false claims made against it.
Leon B. Catlett: Well, Your Honor, I -- evidently, Congress thought that it was necessary to amend it, the criminal portion of the statute because it had a -- prosecutions had been attempted under Revised Statute 1500 -- 5438 for presenting false claims against Government corporations and they had been unsuccessful. The courts had held against the Government. And that's when the 1918 that came along and amended that Government statute after 5438 to make it cover. Now, yesterday, in the discussion in this companion case of (Inaudible), whichever it -- is was, Mr. Justice Black asked a question about prosecution. Now, this -- this Commodity Credit Corporation Act has a criminal section. It's 714 (m) (a) to (d) I believe inclusive and it sets up its own penalty provisions and it provides that there shall be a penalty for the presentation of a false claim against Commodity Credit Corporation. So, in drafting the Commodity Credit Corporation Act, they did not intend to depend on prosecutions under the False Claims statute. You see, the 5438 or the -- as you will, Section 35 of the Criminal Code, that they set up their own section under which the prosecution should be instituted for presenting a false claim against Commodity Credit Corporation. They could just easily have said that -- if they have wanted to avail themselves of this False Claims statute, the provisions of it, similarly, they could have written that into the Act. Now, they hadn't anything --
Earl Warren: The Congress sometimes has things called to its attention that the -- that impels them to amend a certain -- a statute because of particular things, you said here --
Leon B. Catlett: Yes.
Earl Warren: -- here because prosecution wasn't successful. But can we -- can we charge the Congress with the responsibility of doing it in every other situation where -- where they think it properly is adequate?
Leon B. Catlett: No, Your -- Your Honor. But I -- I think, I agree with my friend Mr. Doub yesterday, when he said that the -- that Commodity Credit Corporation should take this problem up with Congress and not with this Court because if they want to avail themselves, if Commodity Credit Corporation wants to avail itself of the right to pursue similarly under the False Claims statute, it ought to ask Congress to amend the law, so that that can be done. Now, this doesn't preclude Commodity --
Earl Warren: But doesn't that assume though that -- that this isn't a Government -- part of the Government. It isn't a department of the Government and that therefore, it isn't included in the Act of 1863 or 1878. Now, as I understood Mr. Doub this is -- this is part and partial of the Department of Agriculture and that therefore it's a part of the Government and therefore it applies in -- in the case of Credit Commodity Corporation.
Leon B. Catlett: Mr. Chief Justice, it -- it certainly is a corporation. It -- the Act says that it shall maintain its separate identity. The Congress provided that it should be audited differently from a simple Government agency and it was organized for the purpose of flexibility and -- and so that it wouldn't have to be responsible to the Government for so many different matters but could handle them much more easily as a corporation. And it could if it was an agency of the Government. Now, suit isn't precluded by a -- by -- I mean Commodity Credit Corporation has the right to sue and be sued in its own name. It can bring a suit against these people. It has that right. What I do say, may it please the Court, that it cannot bring a suit against these people under Revised Statutes 3490 because 3490 only adopted 5438 and that was done at a time when 5438, which is a criminal statute and must be strictly construed, did not have within its terms a corporation in which the United States is a stockholder.
Hugo L. Black: Do you think the words in the statute have filed any claims upon or against any department or officer thereof limit in anyway the previous phrase against the Government of the United States?
Leon B. Catlett: I suppose, Your Honor. That was meant some officer of the Government. I don't know what limitation that might be. I guess it -- would be probably some officer. If they wanted that the pleader wanted to so draw it.
Hugo L. Black: So the first -- first clause in it is any claim upon or against the Government of the United States?
Leon B. Catlett: Yes, sir.
Hugo L. Black: The next one is, or any department or officer thereof. What I'm asking was in your judgment to the last words limit the scope or the meaning of a claim against the Government of the United States?
Leon B. Catlett: Possibly, not limits it. Probably, just draws it down a little bit so that in drawing the indictment they could specifically describe the department, the departments are lifted in Title 5 of the Code and that was probably the reason for doing that. I suppose --
Hugo L. Black: Well, would you -- would you think the first clause, the Government of the United States, would mean that the Government of the United States perhaps doing business by agent? How can it do business except by agents?
Leon B. Catlett: No, sir. I -- I don't think it means -- I don't think that you could come along in -- at the time of the passage of the Commodity Credit Corporation Act and it's about simply calling Commodity Credit Corporation an agency, an instrumentality of the United States, reached way back to 1878 and amend that Section.
Hugo L. Black: Well, of course not.
Leon B. Catlett: I don't think so.
Hugo L. Black: Of course not. The question I was asking was, supposed there has been no language (Voice Overlap) page 7. Suppose there had been no language in the original act except a false claim against the Government of the United States, what kind of conduct on whose party who would provide a basis for alleging a violation of the Acts?
Leon B. Catlett: I believe that would have been sufficient, Your Honor at that time to cover and would have covered just as much you see in the Government of the United States, or a department or officer thereof.
Hugo L. Black: Now, supposed it had been written that way of course it was?
Leon B. Catlett: No, sir.
Hugo L. Black: Supposed it had been written that way, corporations have come in existence 40 years later doing business, carrying on the Government's business, would you think it -- false claim against the corporation would authorize a suit under the Act?
Leon B. Catlett: No, sir.
Hugo L. Black: You wouldn't think so?
Leon B. Catlett: No, sir. Because this Court has held the simple matter of a corporation carrying on the business of the Government, does not make it the Government of the United States.
Felix Frankfurter: Department, Mr. Catlett. The word “department” isn't that a term of ours in our Constitution?
Leon B. Catlett: I would -- I would think probably the statute would to be just as broad if it had simply said in 1878, the Government of the United States --
Hugo L. Black: No. What I mean, it has the word “department”.
Leon B. Catlett: Yes, sir.
Felix Frankfurter: Now, what I'm asking, isn't the word “department”, a term of ours -- in our -- in our scheme of Government or in our public law. The word “department” comes form the Constitution and it means, the -- what do you mean, Secretary -- Department of State, Department of Agriculture?
Leon B. Catlett: Yes. They are listed in Title 5 and ended -- we had a new one (Inaudible) --
Hugo L. Black: Well, the -- I don't quite get the pertinency of that but --
Felix Frankfurter: But I wasn't dealing with Justice Black's question. I'm putting one of my own.
Hugo L. Black: Yes. Well, this -- the Government of the United States, of course, is in one part and then it says our department or officers, can you put those together or do you draw any on the argument that by limit by, mentioning department or officer that -- that somehow under the doctrine or rules that has been spelled out of the interpretation. Limits the idea of -- of what would be included in the --
Leon B. Catlett: It -- it might by the mention of those few or limit -- I mean excluded and not mentioned, you mean sir?
Hugo L. Black: Yes, I just mentioned or do you consider that there are two separate things -- three. One, false claim against the Government. Two, false claim against a department. Three, false claim against the officer of the United States.
Leon B. Catlett: I -- I would think this about it, that -- that a false claim against the Government of the United States would possibly have included a department as they are listed in Title 5 of it and -- and an officer of the Government.
Hugo L. Black: Of course, they're all there together (Voice Overlap) --
Leon B. Catlett: All there together. But I do not think that it means a separate entity, such as the Commodity Credit Corporation or any other Government corporation. Thank you very much.
Earl Warren: Mr. Doub.
George Cochran Doub: If the Court, please. May I answer Mr. Justice Black's question form the standpoint of the Government? We think, that --
Earl Warren: I should think he -- never mind. I don't think that if he'd answer him, there's anything against you.
George Cochran Doub: Our position is that the language is in the statute by using the words “United States”. And again, using the term, “Government of the United States, any department or officer thereof” is all designed to make manifest (Inaudible) the comprehensive broad coverage of the Act and that word “department” was not a word of limitation. Now, before --
Felix Frankfurter: You mean -- I don't follow that. I'm surprised you take that -- give that end. You think, department or officer adds to the comprehensiveness of Government? If it does, then the particularization has a purpose?
George Cochran Doub: Yes. I do think it adds to it, Mr. Justice Frankfurter.
Felix Frankfurter: Well, then it doesn't add enough because it doesn't take corporation.
George Cochran Doub: Before discussing the 1918 Amendment, I would like to emphasize just a few things. First, as to the fraudulent claims which were made in this case. There are two separates suits, one against the Rainwater's and the other against this Arkansas Bank. Now, we alleged that the Rainwater's purchase cotton from producers and at later dates, they arranged for the sellers to sign notes and loan agreements on this previously sold cotton for this fraudulent purpose. And that purpose was to put themselves in a position to -- if the market continue to decline and the price of cotton to make this fraudulent loans from the Commodity Credit Corporation. And that they did that by going to the bank which they control and where officers are and the bank had full knowledge of the fraudulent character of the representations contained in this -- in these notes. And the bank sent forward those notes to the Commodity Credit Corporation and obtained the payment of the value of the cotton with interest and the cotton went up as collateral. Now, the fraud was that the Rainwater's and the bank, both had full knowledge that this cotton had not been produced by the persons presenting those notes as was required under the terms of the Cotton Loan Act and the notes did not represent any advances to be made to the cotton producers. Now, the Commodity accepted those notes and it made full payment on the notes with interest. Now, subsequently, the price of cotton went up. So, what happened was the Rainwater's redeemed the collateral for the notes and the notes repay Commodity Credit and the notes were canceled. So, there was no actual loss to the Government except that imputed under the Civil Clause Claims Act. I'd like to point out the reasoning of the Court of Appeals in holding that these transactions were false claims under the False Claims Act. They said where the ultimate source of payment of the fraudulent claims with the Federal Treasury, there can be no distinction between a Government corporation or the Government itself being defrauded. It said with respect to its funds, Commodity and the Government are indistinguishable. And finally, it said that even though no specific damages were proven, the Government was still entitled to its forfeitures under the Act. Now,I -- I like to point this out to the Court, the corporate veil has already been pierced by the decision of this Court and others as to holding on Government corporations. The fundamental principle of the separate legal identity and the separate legal staffs of a corporation, immunizing its stockholder from liability has been destroyed already in the case of holding on Government corporations. Under Cherry Cotton Mills decision, the United States, the sole stockholder and parent may sue in its own name upon the obligations of the Reconstruction Finance Corporation or any other holding on Government corporation. You said this, that the Congress chose to call it a corporation does not alter its characteristics, so as to make it something other that what it actually is, an agency selected by the Government to accomplish purely Governmental purposes. And then, under the decisions of the Court of Claims, suits maybe brought directly by the United States upon the Claims of its wholly owned corporations. It -- one case illustrate this is Crooks Terminal Warehouse, 92 Court of Claims which is not on our brief, solving the Federal Surplus Commodities Corporation. So, what is left then -- what is left then of the corporate section? Its principal components no longer exist in the case of wholly owned corporations.
William J. Brennan, Jr.: Mr. Doub, what's -- what's the relation of this Corporation to the Department of Agriculture, is it the fact that the constituent of the department --
George Cochran Doub: Well, it has no -- officers or employees independent of those of the Department of Agriculture. Its officers and employees are paid by the Department of Agriculture.
William J. Brennan, Jr.: On the department's budget?
George Cochran Doub: On the department's budget. And the -- so, all the personal expense of the salaries of all the employees and officers are included in the appropriation acts for the Department of Agriculture.
William J. Brennan, Jr.: Who were the policy makers for the corporation?
George Cochran Doub: The policy maker -- makers -- maker rather is the Secretary of Agriculture. He -- he determines the policies that should be followed to fulfill the broad congressional objectives and/or crop loans, support, price support, purchases. And then he uses Commodity Credit for the purpose of making the payments required by the Act.
Felix Frankfurter: Who actually -- who actually authorizes the loans or the advances?
George Cochran Doub: Well, I would say that first, you have the Secretary making an announcement of the price of which he is going to boycott for example. Then, he will state in his announcements to that policy and the Federal Register that would be made through the Commodity Credit Corporation. Now, the -- the payments are made by check of the Commodity Credit Corporation and the -- in the same way the loan payments when they purchased notes, who makes the notes.
Felix Frankfurter: Who determines -- who determines, whether he will purchase, he?
William J. Brennan, Jr.: He -- of course Congress sets the policy and he implements the policy.
William J. Brennan, Jr.: Yes, but -- well, are you suggesting that the word “department” would include all its constituent units and that this is sufficiently a constituent of the Department of Agriculture that comes within the 1878 description of a department?
George Cochran Doub: Well, as I said yesterday, our first contention would be, a much broader one that the False Claims Act should be applied to all wholly owned Government corporations (Voice Overlap). But if you don't accept that -- if you don't accept that. Then we say, this is merely a shell, this is merely a tool of the Department of Agriculture within the Department of Agriculture or without any independent officers, without anyone even paid or any loyalty or allegiance to the alleged --
William J. Brennan, Jr.: Now, all of these wholly owned corporations are not similarly identified --
George Cochran Doub: No.
William J. Brennan, Jr.: -- nor they're given the parts, are they?
George Cochran Doub: No. The Reconstruction Finance Corporation at least up until recently is now being merged into the Treasury Department. So, you have somewhat analogous situation now but up until a year ago it -- it was manned and officered by its own officers and employees with no allegiance to any other department at all.
William J. Brennan, Jr.: Is the (Inaudible) wholly owned --
George Cochran Doub: Well, that's -- that has a -- a very different status there. I think they're outside stockholders. I -- I want to discuss these hybrid corporations in a moment.
Speaker: I wish you deal with the two -- two points that the opponents make and that you don't seem to excerpt to so far as I'm concerned. Number one, the fact that Congress went in and enacted the Commodity Corporation, established it, provided a specific criminal penalty in that Act which would indicate to me that they didn't consider that it was covered in the Federal -- in the -- the General Claims Act. And secondly, when they came to amending the Claims Act itself, they -- I haven't heard any good reasons stated yet as to why they put that in added corporations unless it was that they didn't consider, that they were already covered. Now, that's my --
George Cochran Doub: No. For -- for -- on your first point, you'll find a similar criminal statute included in statutes relating to a number of the agencies of the United States. For instance, 1010 applies to F.H.A. frauds but those aren't criminal statutes. This is not criminal statute. My friends on the other side talked about us prosecuting -- bringing prosecutions under the Civil False Claims Act. They are not prosecutions. They -- this is a statute authorizing a civil recovery on the part of the Government of the United States for losses which it has sustained.
Speaker: But it has the vitality -- it has vitality only because there is a criminal statute that embraces this kind of deportations. By its terms.
George Cochran Doub: Well, historically, yes. That was the historical --
Speaker: It is written --
George Cochran Doub: Deprivation (Voice Overlap) --
Speaker: This is written.
George Cochran Doub: But -- but that -- that is -- may I suggest this, sir, that when Congress provided in 3490, I think that's it, that the United States would be able to recover its losses against those who violated this criminal statutes or this other statute, I mean all statute. If it did to say or -- or for the offenses covered by it are -- we're just not a -- they going to follow the idea that it means that if -- if Congress passes other criminal statutes, making other things fraud or even though there's coverage of the two, even though there are broader criminal statutes. We're -- we're not -- we're just --cannot accept to note that that meant that the False Claims Act goes out of the window.
Felix Frankfurter: But suppose a criminal (Voice Overlap) --
George Cochran Doub: Civil remedy goes out to the window.
Felix Frankfurter: Suppose the criminal statute, which is incorporated by a reference for repeal by Congress, could you bring any suit for anything?
George Cochran Doub: No.
Felix Frankfurter: Well, then isn't the criminal statutes, as much a part of it, as thought the written into it, before it was bifurcated?
George Cochran Doub: But doesn't the Congress follow that where Congress has not repealed the statute.
Felix Frankfurter: It continues to live.
George Cochran Doub: It continues to live.
Felix Frankfurter: But that doesn't mean it's withdrawn from the operating force of the -- of the provision which makes recovery in this kind of a suit, dependent upon the criminal statute as a necessary part of it.
George Cochran Doub: Well, let me address myself to the second point that I think, has been emphasized so much by the other side.
Charles E. Whittaker: Mr. Doub, before you do, may I ask you please? Aren't the penalties to which the counsel referred contained in the Commodity Credit Corporation Act, all penal or are there civil penalties is there also?
George Cochran Doub: No civil there -- there no civil --
Charles E. Whittaker: Not at all --
George Cochran Doub: No civil penalties at all. It's entirely penal, entirely criminal. Now, if they had provided in the Commodity Credit Corporation Act for a civil recovery by the United States, of course we couldn't be under our -- the statutes. I -- we would agree to that. Now, what was the effect of this 1918 Amendment to include corporations in which the United States was a stockholder? Because as I understand it, the -- almost the entire argument of the defendant setters upon that amendment. Now, you've already interpreted that amendment authoritatively. You said that amendment was intended to protect the Emergency Fleet Corporation, in which the United States was a sole stockholder and that was a pioneer, a Government corporation. That was the first of these Government corporations and it was designed to purchase and operate a fleet of cargo vessels. In competition I might say with private interest. Now, at the time that corporation was created and at the time that statute was passed, you said this, Congress contemplated a corporation in which private persons might be stockholders and which was to be formed like any business corporation under the laws of the District. That was from shipyards. Now, the point is not, that subsequently the United States became the sole stockholder, the point is not, that this Court suggested in United States against Walter that if you construed that statute to apply the corporations in which the United States had a mere stock interest, it might be unconstitutional. The point is what was the congressional purpose of the statute? What was contemplated by the Congress in passing that statute because the whole argument here relates to the intention of Congress. So, Congress manifested an intention to apply that criminal statute to this corporation in which they contemplated -- there would be outside interest. Now, the language of the amendment, not merely supports that, it says any corporation in which United States is a stockholder. It doesn't say wholly owned Government corporations.
Speaker: Were there other corporations in existence at that time? Government corporations, they were wholly owned?
George Cochran Doub: No -- no. What the Fleet Corporation -- it was chartered only what was tantamount to local law, the District of Columbia as a private corporation with the power to purchase construction and operate merchant vessels. The Shipping Board Act of 1916 authorized the Shipping Board on behalf of the United States to purchase not less that the majority of the stock and with the President's approval, it could sell all or such part of such stock, except it couldn't be left is a minority stockholder. In other words, this corporation was organized under a statutory power vested in the Shipping Board to create corporations and they were designed to be private corporations in essence, organized under local law. Now, you were in that call, that at the time of these early cases construing this Fleet Corporation situation, the current legal thinking was that there was major distinction between proprietary functions of the Government and Governmental functions. And I think that that --
Speaker: Is it -- is the thrust of your argument that if the Emergency Fleet Corporation had been set up as a wholly owned Government corporation, there would have been no occasion to amend the False Claims Act, is that the thrust of your argument?
George Cochran Doub: No. The thrust of my argument is that when Congress passed this 1918 Amendment to apply to any corporation, in which the United States had an interest, that if then contemplated, corporations which were not wholly owned by the United States and to illustrate it in this very situation. It was contemplated at that time that it would be only partially owned.
Speaker: Well, that was what I meant.
George Cochran Doub: Yes.
Speaker: If I understood this -- I understood you to say --
George Cochran Doub: I --
Speaker: The sole occasion for this enactment, 1918 enactment was this circumstance if this first corporation was to be not wholly owned.
George Cochran Doub: That's right.
Speaker: Therefore, it is --
George Cochran Doub: That right.
Speaker: Therefore, you're saying, that if it hadn't been for that problem, there been no occasion for the amendment.
George Cochran Doub: No. It was directed to this specific corporation.
Speaker: Yes.
Hugo L. Black: May I ask you if -- who -- whose employees are the -- those who work for the Commodity Credit Corporation?
George Cochran Doub: They are all employees of the Department of Agriculture, officers and employees.
Hugo L. Black: Are they under civil service?
George Cochran Doub: Yes, sir.
Hugo L. Black: Are there any person working for the Commodity Credit Corporation that are not Government employees?
George Cochran Doub: No, sir. And there are none that are not employees of the Department of Agriculture.
Hugo L. Black: Are there any corporations of that kind operated by the military or navy?
George Cochran Doub: No. I know of none but I would like to point out in view of the -- what has been said about the -- I don't know if whether I brought the right book here or not. I did want to refer to the distinction in our law between the wholly owned Government corporations and the hybrid corporation. You'll find it in the -- in the Government Corporation Control Act of 1945 and Section 846 defines wholly owned Government corporation. It says it's used in this chapter the term wholly owned Government corporation means the Commodity Credit Corporation and enumerates innumerable others. And then later on, after providing how their budget shall be handled and how their budget should be approved by the President and he may modify and amend, has been cut down. It then provides for mix ownership Government corporations. Section 856 says, it's used in this chapter the term mixed ownership Government corporations means, one, the central bank for cooperatives and the regional banks for cooperatives. Two, Federal Land Banks. Three, Federal Home Loan Banks and four, Federal Deposit Insurance Corporations, Now, the -- the methods of auditing are very different. So, there's -- there's a clean cut distinction which Congress has made between the two. Now, we're not contending that the hybrid corporation is covered of frauds on them or covered by the False Claims Act here, but we are claiming that the wholly owned Government corporation is an integral part of the United States.
Speaker: Would a 51% Government owned corporation be covered it on -- covered on your theory?
George Cochran Doub: No.
Speaker: It would not.
George Cochran Doub: No, it would not, sir
Charles E. Whittaker: And your theory, a 99% Government owned corporations would not be covered, it has to be wholly owned?
George Cochran Doub: It has to be wholly owned. It has to be an integral part of the Government of the United States. And when you reduce it down to that point, you reach the point where there is nothing left of a wholly owned Government corporation except the name because you've already just pierced the corporate veil, you've already destroyed the -- the major legal incidents of -- of legal status and legal entity. Mr. Justice Frankfurter asked me yesterday, when the False Claims Act was -- the statutes were first codified. I find it, sir in -- it was in the 1934 code. And the first edition of the code in 1926 carries the statute separately.
Felix Frankfurter: That still matters?
George Cochran Doub: Sir?
Felix Frankfurter: I was wondering, 1926 which is the first codification, isn't it?
George Cochran Doub: Yes. It's the first.
Felix Frankfurter: That's -- that carried them separately?
George Cochran Doub: That carried them separately.
Felix Frankfurter: Now, when 1934 came along, have we got anything comparable to the annotations of 18 and 28, or 30 or -- that is the -- the present one was it -- was that in Title 31 then, Mr. Doub?
George Cochran Doub: I think so. I'm not sure though, sir. I would like to point this out that -- that the certain titles of the code like 18 and 28 which by act of Congress became a positive law, that -- that wouldn't apply to Title 31.
Felix Frankfurter: Would you -- with the Chief Justice's permission. Let us know whether anything -- any legislative materials -- I don't mean debate, whether when that separation was made in the 1934 edition of the code. Whether anything was set on this subject or whether that just was -- that was all West Publishing Company there --
George Cochran Doub: Yes -- Yes.
Felix Frankfurter: -- Mr. Doub, wasn't it?
George Cochran Doub: Yes. It was. Well, our (Voice Overlap) --
Earl Warren: If you have anything in that regard, you may submit also, Mr. Catlett.
Leon B. Catlett: Thank you, Your Honor.
George Cochran Doub: Our concern is merely by stating that the letter still kill it and the story still give its light. That's what we're asking for here.